A correction version
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
A conversation with Manabu Kanesaka on 08/05/2021 and 08/09/2020 to discuss the drawing, the specification, and an examiner’s amendments based on the claim set, filed on 08/31/2020.  Applicant authorized and approved the examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 

The application has been agreed and amended as follows:
The following changes to the drawings have been approved by the examiner and agreed upon by applicant. The drawings must show every feature of the invention specified in the claims. Therefore, in the last paragraph of claim 8, the “movable stands, support parts, setting parts, arm parts, [[an]] upper end part” must be shown and labeled their “references” in drawings. In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes and the specification has been agreed to amend the “references” corresponding to the drawings. Also, Applicant has agreed to amend 
For claim 1 has been amended to read:

-- 
A rotary electric shaver with a kit, comprising: 
a main body having a drive shaft and a connection part; 
a first head having a plurality of first blade units each having a first outer blade, a first inner blade rotating while coming into sliding contact with an inner surface of the first outer blade, and a first driven shaft that rotates the first inner blade, wherein the first head has 
a second head detachably connected to the connection part from which the first head is removed,
wherein the second head has a plurality of second blade units each having a second outer blade and a second inner blade reciprocating while coming into sliding contact with an inner surface of the second outer blade, and wherein the second head has 
wherein the second transmission drive system has an eccentric shaft and a plurality of oscillators that convert a rotational motion of the eccentric shaft into a reciprocating motion, and rotates the eccentric shaft at a rotation speed higher than a rotation speed of the first driven shaft,
wherein the second transmission drive system has a first gear rotated by driving power of the drive shaft and a second gear rotated by meshing with the first gear, and the eccentric shaft is assembled to the second gear, and
wherein the rotation speed of the second gear is set to be at least twice the rotation speed of the first gear.
--
Claims 2 and 5 have been canceled.
Claim 3, line 1 “The rotary electric shaver according to claim 2” has been amended to -- The rotary electric shaver with the kit according to claim 1 
Claims 4 and 7-8, line 1 “The rotary electric shaver according to claim 1” has been amended to -- The rotary electric shaver with the kit according to claim 1--.
Claim 6, line 1 “The rotary electric shaver according to claim 3” has been amended to -- The rotary electric shaver with the kit according to claim 3--.
Claim 8, the last line “whose upper end part is detachably set in the second inner blade” amended to read –an 
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Allowable Subject Matter
Claims 1, 3-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the independent Claim 1 is free of the prior art because the prior art does not teach or suggest a rotary electric shaver with a kit including a rotary shaving head (using a concentric shaft) and a reciprocating shaving head (using an eccentric shaft) interchangeable  coupled into the same drive shaft of the same main body, wherein each of the first and second shaving heads has a built-in transmission drive system, wherein the second built-in transmission drive system has a first gear rotated by driving power of the drive shaft and a second gear rotated by meshing with the first gear, and the eccentric shaft is assembled to the second gear and wherein the rotation speed of the second gear is set to be at least twice the rotation speed of the first gear,  in order to allow the rotation speed of the eccentric shaft (the second shaving head having a gear system) to be higher than a rotation speed of the first driven shaft (the first shaving head), in combination with the other structures as set forth in the independent claim 1.
None of the references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1.
Closest prior art, Ortega (US 7114257) teaches a shaver with a kit that comprises a multiple of different heads (including a shaving head, Figures 1 and 4a-4e) interchangeable coupled into the same dive shaft (80), but Ortega does not suggest to have two different shaving heads interchangeable (rotary and reciprocating shaving heads), wherein the heads have different built-in transmission drive systems, in order to allow the rotation speed of one head to be higher than a rotation speed of another head as set forth in the independent claim 1. 
Bickford (US 6378210) teaches a shaver with a kit that comprises a multiple of different heads (all appear reciprocating shaving heads, Figures 1 and 3) interchangeable coupled into the same dive shaft (36, 38), but Bickford does not suggest to have two different shaving heads interchangeable (rotary and reciprocating shaving heads), wherein the heads have different built-in transmission drive systems, in order to allow the rotation speed of one head to be higher than a rotation speed of another head as set forth in the independent claim 1.
Shimizu (US 2017/0008179) and Shimizu (US 10195751) teach a shaver including a rotary head have a built-in transmission drive system (Figure 2), but Shimizu does not suggest to have another shaving head to be interchangeable.
Eijkelkamp (US 2018/0281213) teaches a shaver including a reciprocating head have a built-in transmission drive system (Figure 2), but Eijkelkamp does not suggest to have another shaving head to be interchangeable.
Therefore, the examiner’s statement of reasons for allowance as set forth in the claim1 above could not be considered an obvious expedient of the combination.
Thus, Claim 1 is allowed and Claims 3-4 and 6-8 are also considered allowed because they contain allowable subject matter of claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Examiner, Art Unit 3724

/KENNETH E PETERSON/
Primary Examiner, Art Unit 3724